Citation Nr: 0937458	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  09-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than May 18, 
2007 for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from 
June 1943 to September 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.  The Veteran lives outside of the United States in 
Oaxaca, Mexico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case was awarded service connection for 
bilateral hearing loss in a May 2008 rating decision.  A 10 
percent disability evaluation was assigned, and the Veteran 
contends that this rating does not fully contemplate the 
level of severity of his hearing loss.  Moreover, the Veteran 
believes that he experienced hearing loss at a date prior to 
the award of service connection, and that he should have an 
earlier effective date for the grant of this benefit.  As the 
claim for an initial rating requires additional development, 
the Board will defer entering an opinion on the effective 
date claim, as it is inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 

The Veteran lives in Mexico, and did not come to a VA Medical 
Center for a compensation and pension examination to evaluate 
his hearing loss.  The RO, through the American Embassy in 
Mexico City, arranged for the Veteran to have a contracted 
"fee basis" audiological examination for the purposes of 
determining the severity of the disability.  A letter, dated 
in April 2007, instructed the contract audiologist to provide 
the puretone hearing loss thresholds (in decibels) and speech 
discrimination scores utilizing the Maryland CNC test in 
accordance with VA regulations.  See 38 C.F.R. § 3.385.  
Based on the return report, it is not readily apparent that 
the instructions of the RO were followed.  

Specifically, the returned audiological examination, dated in 
February 2008, did not mention whether or not the Maryland 
CNC test was utilized.  Additionally, while not necessarily 
detrimental, the average puretone thresholds and individual 
thresholds at the required testing frequencies were not 
listed by the examiner, and VA adjudicators were forced to 
extract the data from the audiometric graphs.  It is 
parenthetically noted that VA adjudicators may not substitute 
their own judgment for those of medical professionals.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  While 
reading a graph is not, per se, the entering of a medical 
opinion by VA, the lack of a listing of individual and 
average scores, and the RO's interpretation of these results 
nonetheless borders on what is allowable by VA in rating the 
Veteran, as there is certainly the chance for ambiguity and a 
misinterpretation of the results.  Id.    

Given the above, the Board determines that a new, 
comprehensive VA audiological examination is warranted.  The 
Board notes that there is a diagnostic report, dated in June 
2008, which was performed on the Veteran to determine his 
candidacy for hearing aids.  This test was performed at the 
VA Medical Center (VAMC) in San Diego, California.  Thus, 
there is indication that the Veteran has been able to travel 
to a VAMC in the past.  As a VAMC would provide the best 
location to test the Veteran, given the very specific 
requirements for rating a hearing loss disability in the 
regulations, the Veteran should be asked if he would be 
willing to travel to the United States to be afforded an 
audiological examination at a VAMC of his choice.  If the 
Veteran is unable/unwilling to do this, then a new contract 
("fee basis") examination must be set up by the RO/AMC via 
the U.S. Embassy in Mexico City.  Specifically, in the 
associate report of the new examination, the examining 
audiologist must indicate that he/she utilized the Maryland 
CNC test for speech discrimination, and he/she must also list 
the individual puretone thresholds for each testing frequency 
utilized, to include an average score.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Ask the Veteran about his willingness 
to travel to the United States for the 
purposes of having a VA audiological 
examination at a VA Medical Center (VAMC).  
Should the Veteran respond in the 
affirmative, schedule a VA examination at 
the VAMC of his choice at a time that he 
is available.  Should he respond in the 
negative, a new "fee basis" examination 
must be arranged by the RO/AMC through the 
U.S. Embassy in Mexico City.  In the 
examination, the severity of service-
connected bilateral hearing loss must be 
ascertained.  In assessing the Veteran, 
the examiner must report the hearing loss 
thresholds at 1,000, 2,000, 3,000 and 
4,000 Hertz individually, and an average 
score must also be reported.  Speech 
discrimination must be evaluated using the 
Maryland CNC, and this must be annotated 
on the examination report.  A detailed 
rational should accompany the examiner's 
assessment.  

3.  Following this development, the claims 
must be re-adjudicated.  Should the 
resolution be less than fully favorable, 
issue a supplemental statement of the case 
and forward the case to the Board for 
final adjudication.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



